
	

113 HR 1924 IH: Access to Education and Training Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1924
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mrs. Bustos (for
			 herself and Mr. Loebsack) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To reinstate year-round Federal Pell Grants under the
		  Higher Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Education and Training
			 Act.
		2.Federal Pell
			 Grants
			(a)AmendmentsSection 401(b) of the Higher Education Act
			 of 1965 ((20 U.S.C. 1070a(b)) is amended—
				(1)in paragraph (2)(A)(ii), by striking
			 paragraph (7)(B) and inserting paragraph (8)(B);
			 and
				(2)by redesignating
			 paragraphs (5) through (7) as paragraphs (6) through (8), respectively;
			 and
				(3)by inserting after
			 paragraph (4) the following:
					
						(5)(A)The Secretary shall
				award a student not more than two Federal Pell Grants during a single award
				year to permit such student to accelerate the student’s progress toward a
				degree or certificate if the student is enrolled—
								(i)on at least a half-time basis for a
				period of more than one academic year, or more than two semesters or an
				equivalent period of time, during a single award year; and
								(ii)in a program of instruction at an
				institution of higher education for which the institution awards an associate
				or baccalaureate degree or certificate.
								(B)In the case of a student receiving
				more than one Federal Pell Grant in a single award year under subparagraph (A),
				the total amount of Federal Pell Grants awarded to such student for the award
				year may exceed the maximum basic grant level specified in the appropriate
				appropriations Act for such award
				year.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective for award year 2013-2014 and each succeeding
			 award year
			
